United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
BARNES AIR FORCE BASE, Natick, MA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1643
Issued: September 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 4, 2007 appellant filed a timely appeal of the May 3, 2007 merit decision of the
Office of Workers’ Compensation Programs which affirmed its determination that he did not
sustain a consequential neck or knee injury causally related to his accepted employment-related
injuries. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this appeal.
ISSUE
The issue is whether appellant has established that he sustained a consequential neck or
knee injury causally related to his September 23, 1985 and July 15, 1987 employment-related
injuries.
FACTUAL HISTORY
This case has previously been before the Board. In an October 29, 1997 decision, the
Board reversed the Office’s termination of appellant’s compensation on the grounds that he

refused an offer of suitable work.1 The Board found that the impartial medical specialist’s
opinion was not entitled to special weight in finding that appellant could perform the duties of an
offered supply clerk position. The facts and the circumstances of the case as set forth in the
Board’s prior decision are incorporated herein by reference.2 Those relevant to the present issue
are hereafter set forth.
By letter dated July 25, 2005, appellant requested that his congressman contact the Office
to expand the acceptance of his claim to include his neck, arms, chest, legs and knee conditions
which he contended were causally related to his September 23, 1985 and July 15, 1987
employment injuries.
By letter dated September 9, 2005, the Office advised Dr. Charles A. Wasicek, an
attending Board-certified rheumatologist, that its records indicated that he was treating appellant
for neck and knee conditions. It requested that he provide a diagnosis of appellant’s current
medical conditions and address whether he continued to experience residuals, disability or
permanent impairment due to the accepted injuries. Dr. Wasicek was also requested to provide
objective clinical findings, test results and medical rationale in support of his opinion.
In an October 10, 2005 report, Dr. Wasicek stated that appellant had pain in the cervical
spine, chest wall, back, knee, foot, ankle, shoulder and hand. He opined that the pain was
disabling and caused by the accepted employment injuries.
In a November 2, 2005 report, Dr. Paul S. Curtis, a Board-certified orthopedic surgeon,
stated that appellant sustained lumbar intervertebral disc displacement without myelopathy, other
unspecified back disorders and sciatica. The Office also received copies of reports already of
record.
By decision dated December 5, 2005, the Office found the medical evidence insufficient
to establish that appellant sustained a neck or knee injury as a consequence of his accepted
employment injuries.
In an April 26, 2006 report, Dr. Curtis reiterated his prior diagnoses. He also stated that
appellant sustained internal derangement of the knee. In a June 21, 2006 report, Dr. Curtis stated
that the etiology of appellant’s back, neck and left knee problems remained obscure. On July 13,
2006 he stated that he was unable to provide appellant’s physical restrictions. Dr. Curtis
recommended that appellant undergo a functional capacity evaluation.

1

Docket No. 97-760 (issued October 29, 1997).

2

On July 16, 1987 appellant, then a 30-year-old aircraft mechanic, filed a traumatic injury claim (Form CA-1)
assigned claim number A01-258954 for a back injury he sustained on July 15, 1987. The Office accepted the claim
for acute low back strain. Previously, on September 24, 1985, appellant filed a Form CA-1 assigned claim number
A01-0241637 for injuries to his legs, chest, lower back and knees that he sustained on September 23, 1985. The
Office accepted the claim for multiple bruises. By decision dated November 12, 1985, it found the evidence of
record insufficient to establish appellant’s claim. Appellant took no further action on this claim. In an internal
Office memorandum, appellant’s Form CA-1 assigned file number A01-258954 and appellant’s Form CA-1
assigned file number A01-0241637 were consolidated to create a master case under file number A01-258954.

2

On July 20, 2006 appellant requested reconsideration of the Office’s December 5, 2005
decision. He submitted copies of reports already of record. Appellant also submitted a June 21,
2006 report from Dr. Curtis who stated that he continued to experience neck pain. In reports
dated July 26 and August 23, 2006, Dr. Curtis stated that appellant had Tietzes Disease. A
July 26, 2006 chest x-ray report of Dr. Dean J. Phillips, a Board-certified radiologist, found that
appellant had no acute cardiopulmonary disease.
By decision dated May 3, 2007, the Office denied modification of the December 5, 2005
decision. It found the evidence submitted by appellant insufficient to establish that he sustained
a neck or knee condition causally related to his September 23, 1985 and July 15, 1987
employment-related injuries.
LEGAL PRECEDENT
The general rule respecting consequential injuries is that, when the primary injury is
shown to have arisen out of and in the course of employment, every natural consequence that
flows from the injury is deemed to arise out of the employment, unless it is the result of an
independent intervening cause, which is attributable to the employee’s own intentional conduct.3
The subsequent injury is compensable if it is the direct and natural result of a compensable
primary injury.4 With respect to consequential injuries, the Board has stated that, where an
injury is sustained as a consequence of an impairment residual to an employment injury, the new
or second injury, even though nonemployment related, is deemed, because of the chain of
causation to arise out of and in the course of employment and is compensable.5
ANALYSIS -- ISSUE 1
The Board finds the evidence of record is insufficient to establish that appellant sustained
consequential neck or knee conditions causally related to his September 23, 1985 injury,
accepted for bruises on his legs, chest, lower back and knees, or July 15, 1987 injury accepted
for a low back strain.
Dr. Wasicek reported that appellant had pain in the cervical spine, chest wall, back, knee,
foot, ankle, shoulder and hand. He opined that appellant’s pain and total disability were caused
by the accepted employment injuries. A physician’s diagnosis of pain, without more by way of
an explanation, does not constitute a basis for payment of compensation.6 Dr. Wasicek did not
provide any medical rationale explaining how appellant’s current symptoms were caused by or
contributed to by the September 23, 1985 and July 15, 1987 employment injuries.7 The Board
finds that his report is insufficient to establish appellant’s claim.
3

Albert F. Ranieri, 55 ECAB 598 (2004).

4

Id.; Carlos A. Marrero, 50 ECAB 117 (1998); A. Larson, The Law of Workers’ Compensation § 10.01 (2005).

5

Kathy A. Kelley, 55 ECAB 206 (2004).

6

Robert Broome, 55 ECAB 0493 (2004).

7

Jimmie H. Duckett, 52 ECAB 332 (2001).

3

Similarly, Dr. Curtis noted that appellant had lumbar intervertebral disc displacement
without myelopathy, other unspecified back disorders, sciatica, internal derangement of the knee
and Tietzes disease. Dr. Phillips’ chest x-ray report found that appellant had no acute
cardiopulmonary disease. These reports are similarly insufficient to establish appellant’s claim
as neither physician addressed the causal relationship between appellant’s diagnosed conditions
and his accepted employment injuries.
Dr. Curtis’ June 21, 2006 report acknowledged that the etiology of appellant’s back, neck
and left knee problems remained obscure. This opinion is speculative and the Board finds that it
is insufficient. Dr. Curtis’ July 13, 2006 report revealed that he was unable to provide
appellant’s physical restrictions until a functional capacity evaluation was performed. This
report did not address whether appellant had any current conditions causally related to his
accepted employment injuries.
Appellant failed to submit probative medical evidence explaining how his accepted
September 23, 1985 and July 15, 1987 employment-related conditions caused or contributed to
his neck or knee conditions. He failed to demonstrate how these conditions arose as a natural
consequence of his accepted injuries. The Board finds that the evidence of record is insufficient
to discharge appellant’s burden of establishing consequential to the accepted conditions of
multiple bruises of the legs, chest, back and knees and low back strain.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained a consequential
neck and knee injury causally related to his September 23, 1985 and July 15, 1987 employmentrelated injuries.

4

ORDER
IT IS HEREBY ORDERED THAT the May 3, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 15, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

